STATE OF MICHIGAN

                            COURT OF APPEALS



BARBARA JEAN STEWART, formerly known as                              UNPUBLISHED
BARBARA JEAN KINCAID,                                                August 11, 2016

               Plaintiff-Appellant,

v                                                                    No. 326843
                                                                     Oakland Circuit Court
ESTEL LEROY KINCAID, JR.,                                            LC No. 2011-781409-DO

               Defendant-Appellee.


Before: K. F. KELLY, P.J., and M. J. KELLY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        In this dispute over an award of attorney fees, plaintiff, Barbara Jean Stewart, again
appeals the trial court’s order compelling defendant, Estel Leroy Kincaid, Jr., to pay a portion of
the attorney fees she incurred when she sought to enforce her divorce judgment. Because we
conclude the trial court abused its discretion by failing to properly articulate its findings and
examine the appropriate factors for adjusting the award, we vacate its order and remand for a
redetermination of an appropriate award.

       After Stewart challenged the trial court’s original award of attorney fees, this Court
determined that the trial court erred when it relied on equity alone to determine the
reasonableness of the fees. See Kincaid v Kincaid, unpublished opinion per curiam of the Court
of Appeals, issued December 23, 2014 (Docket No. 317756); slip op at 4. Accordingly, this
Court remanded the case back to the trial court and ordered it to “articulate its findings of fact in
support of its ultimate award.” Id. On remand, the trial court ordered Kincaid to pay Stewart
$1,925 in attorney fees.

        On appeal, Stewart argues on her own behalf that the trial court failed to adequately
articulate its findings as directed by this Court. This Court reviews a trial court’s award of
attorney fees for an abuse of discretion. Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472
(2008). Trial courts are required to make independent determinations of the reasonableness of
requested attorney fees and not simply approve or disapprove of the parties’ calculations of the
amount to be awarded. Mich Tax Mgt Servs Co v City of Warren, 437 Mich. 506, 511-512; 473
NW2d 263 (1991).




                                                -1-
        The party requesting attorney fees bears the burden of proving the reasonableness of the
requested fees. Smith, 481 Mich. at 529. The moving party must prove that the attorney fee is
reasonable in light of the “fee customarily charged in the locality for similar legal services,” i.e.
the market rate for the services. Id. at 530-531. The reasonable hourly rate should then be
multiplied by the reasonable number of hours expended on the case. Smith, 481 Mich. at 531.
“[E]xcessive, redundant or otherwise unnecessary hours regardless of the attorneys’ skill,
reputation or experience should be excluded.” Van Elslander v Thomas Sebold & Assoc, Inc,
297 Mich. App. 204, 231; 823 NW2d 843 (2012) (quotation marks and citation omitted). The
multiplication of the reasonable hourly rate by the reasonable hours billed creates a baseline
figure. Smith, 481 Mich. at 533. The baseline figure should be increased or decreased after
consideration of various factors:

       (1) the experience, reputation, and ability of the lawyer or lawyers performing the
       services,

       (2) the difficulty of the case, i.e., the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly,

       (3) the amount in question and the results obtained,

       (4) the expenses incurred,

       (5) the nature and length of the professional relationship with the client,

       (6) the likelihood, if apparent to the client, that acceptance of the particular
       employment will preclude other employment by the lawyer,

       (7) the time limitations imposed by the client or by the circumstances, and

       (8) whether the fee is fixed or contingent. [Pirgu v United Services Auto Ass’n,
       ___ Mich ___, ___; ___ NW2d ___ (2016) (Docket No. 150834); slip op at 13.]

        The trial court should briefly address on the record its view of each of the factors. Id. at
___; slip op at 14. In Augustine (After Remand), this Court determined the level of articulation
required:

       A meaningful application of the factors is more than a recitation of those factors
       prefaced by a statement such as “after careful review of the criteria the ultimate
       finding is as follows . . . .” Similarly, an analysis is not sufficient if it consists
       merely of the recitation of the factors followed by a conclusory statement that
       “the trial court has considered the factors and holds as follows . . .” without
       clearly setting forth a substantive analysis of the factors on the record. The trial
       court should consider the interplay between the factors and how they relate to the
       client, the case, and even the larger legal community. [Augustine v Allstate Ins
       Co (After Remand), 292 Mich. App. 408, 436; 807 NW2d 77 (2011).]




                                                -2-
        In this case, the parties effectively stipulated that the hourly rate charged by Stewart’s
lawyer ($175) was proper considering the locality and the services provided. As such, the trial
court could properly rely on that rate. The trial court then went through Stewart’s lawyer’s
billings and determined that some were “excessive, redundant, and unnecessary.” It listed which
hours it “allowed” or “disallowed” without much explanation as to why it felt that a particular
charge was excessive, redundant, or unnecessary. It was not sufficient for the trial court to allow
or disallow a particular charge on the basis of a conclusory statement that it found certain hours
were excessive, redundant, or unnecessary. Id. It needed to explain how the charge was
excessive, redundant, or unnecessary. Additionally, the trial court did not consider the remaining
factors to determine whether the baseline award should be adjusted because it felt those factors
did not apply. However, those factors do apply and the trial court must briefly discuss them.
See Pirgu, ___ Mich at ___; slip op at 12-14.

        On this record, we conclude that the trial court abused its discretion by setting an award
without adequately stating its rationale for allowing or disallowing the specific charges and by
failing to adequately address the factors for adjusting the baseline award. Consequently, we
vacate the trial court’s award of attorney fees and remand this case to the trial court for further
proceedings to determine the reasonableness of her fee request.

       Stewart also argues that this Court should remand this case to a different trial judge. We
decline to consider this issue because Stewart did not adequately brief the issue on appeal.
Peterson Novelties, Inc v City of Berkley, 259 Mich. App. 1, 14; 672 NW2d 351 (2003).

        Vacated and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Michael J. Kelly
                                                            /s/ Amy Ronayne Krause




                                                -3-